Citation Nr: 1825453	
Decision Date: 04/27/18    Archive Date: 05/07/18

DOCKET NO.  14-25 566	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1. Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a low back disability.

2.  Entitlement to service connection for a low back disability, to include as secondary to a service-connected disability.  

3.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for an acquired psychiatric disability.

4.  Entitlement to service connection for an acquired psychiatric disability.

5.  Entitlement to compensation under the provisions of 38 U.S.C. § 1151 for additional disability incurred as the result of a June 2013 surgery performed by VA.


REPRESENTATION

Appellant represented by:	Mary M. Long, Esq.
WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

B. Moore, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1974 to February 1979.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of September 2012, July 2014, and February 2015 rating decisions of the Muskogee, Oklahoma, Regional Office (RO) of the Department of Veterans Affairs (VA).  The Veteran appeared before the Board during an April 2017 hearing.  A transcript is of record.  

In Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009), the United States Court of Appeals for Veterans Claims (Court) clarified how the Board should analyze claims for an acquired psychiatric disability.  As discussed in Clemons, though a veteran may seek service connection for single psychiatric disorder, a veteran's claim cannot be "limited only to that diagnosis, but must rather be considered a claim for any mental disability that may be reasonably encompassed[.]"  Id.  Given that the Veteran has reported several psychiatric disorders during the period on appeal, the Board has characterized the Veteran's claim as one for an acquired psychiatric disability.

The issues of entitlement to service connection for an a low back disability and an acquired psychiatric disability, as well as the issue of entitlement to compensation under the provisions of 38 U.S.C. § 1151, are addressed in the REMAND portion of the decision below and are REMANDED to the agency of original jurisdiction (AOJ).
FINDINGS OF FACT

1.  In an unappealed August 2010 rating decision, the RO denied service connection for a low back disability because the evidence failed to demonstrate that the Veteran suffered from a low back disability that was related to his service.  

2.  Evidence received since the August 2010 rating decision includes information that was not previously submitted, relates to an unestablished fact necessary to substantiate the claim, and raises a reasonable possibility of substantiating the claim of entitlement to service connection for a low back disability.

3.  In an unappealed March 2012 rating decision, the RO denied service connection for an acquired psychiatric disability because the evidence failed to demonstrate that the Veteran suffered from an acquired psychiatric disability that was related to the Veteran's service.  

4.  Evidence received since the March 2012 rating decision includes information that was not previously submitted, relates to an unestablished fact necessary to substantiate the claim, and raises a reasonable possibility of substantiating the claim of entitlement to service connection for an acquired psychiatric disability.


CONCLUSIONS OF LAW

1.  The August 2010 rating decision that denied service connection for a low back disability became final.  38 U.S.C. § 7105 (2012); 38 C.F.R. § 20.1103 (2017).

2.  Evidence received after the August 2010 rating decision is new and material to reopen a claim of entitlement to service connection for a low back disability.  38 U.S.C. § 5108; 38 C.F.R. §§ 3.156(a), 3.303.

3.  The March 2012 decision that denied service connection for an acquired psychiatric disability became final.  38 U.S.C. § 7105; 38 C.F.R. § 20.1103.

4.  Evidence received after the March 2012 rating decision is new and material to reopen a claim of entitlement to service connection for an acquired psychiatric disability.  38 U.S.C. § 5108; 38 C.F.R. §§ 3.156(a), 3.303.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Low Back disability 

The Board is required to determine whether new and material evidence has been received before it can reopen a claim.  See Barnett v. Brown, 83 F.3d 1380, 1383-1384 (Fed. Cir. 1996).  In general, VA shall reopen and review an adjudicated claim when a veteran submits new and material evidence that raises a reasonable possibility of substantiating the adjudicated claim.  See 38 U.S.C. § 5108; 38 C.F.R. § 3.156.  New evidence means evidence not previously submitted to agency decision makers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the veteran's claim.  The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010). 

Service connection for a low back disability was denied in an August 2010 rating decision because the evidence of record failed to demonstrate that the Veteran suffered from a low back disability as a result of his service.  The Veteran did not file a notice of disagreement with this rating decision.  The August 2010 rating decision became final.  In September 2011, the Veteran filed a new claim of entitlement to service connection for a low back disability.  In March 2012, the RO denied the Veteran's low back disability claim.  In May 2012, the Veteran provided an April 2012 medical opinion letter, drafted by his physician, in support of his claim.  VA provided the Veteran with an examination in September 2012.  Later that month, the RO again denied the Veteran's low back disability claim.  The September 2012 denial is now before the Board for adjudication.  See 38 U.S.C. § 7105; 38 C.F.R. § 20.1103; Young v. Shinseki, 22 Vet. App. 461, 468 (2011).  
New evidence submitted after the August 2010 rating decision (the prior final denial which addressed the claim on its merits) includes the April 2012 medical opinion letter, the Veteran's VA treatment records, and testimony provided during the Veteran's April 2017 hearing before the Board.  This evidence is new because it was not previously of record.  The Board finds that the new evidence is also material because it raises a reasonable possibility of substantiating the claim.  Therefore, this new and material evidence is sufficient to reopen the previously denied claim of entitlement to service connection for a low back disability.  See 38 C.F.R. § 3.156.

Acquired psychiatric disability 

As described above, the Board is again required to determine whether new and material evidence has been received before it can reopen a claim.  See Barnett, 83 F.3d at 1383-1384.  

Service connection for a "nervous condition" was denied in a July 1984 rating decision because the evidence of record failed to demonstrate that the Veteran suffered from anxiety or depression.  The Veteran did not appeal this decision following the issuance of a Statement of the Case.  The July 1984 rating decision became final.  In April 2010, the Veteran filed a new claim of entitlement to service connection for a "nervous condition," to include as secondary to a service-connected disability.  In August 2010, the RO denied reopening of the Veteran's "nervous condition" claim because the Veteran did not submit new and material evidence that raised "a reasonable possibility of substantiating the claim."  In September 2011, the Veteran filed a new claim of entitlement to service connection for "anxiety."  In November 2011, the Veteran provided an October 2011 medical opinion letter, drafted by his physician, in support of his claim.  In March 2012, the RO seemingly denied entitlement to service connection for an acquired psychiatric disability, including posttraumatic stress disorder, anxiety, depression, interpersonal problems, and a nervous condition.  In January 2015, the Veteran filed a new claim of entitlement to service connection for depression and anxiety.  The RO denied reopening of a claim for an acquired psychiatric disability in February 2015.  The February 2015 denial is now before the Board for adjudication.  See 38 U.S.C. § 7105; 38 C.F.R. § 20.1103; Young v. Shinseki, 22 Vet. App. 461, 468 (2011).  

New evidence submitted after the March 2012 rating decision (the prior final denial which addressed the claim on its merits) includes the Veteran's July 2017 testimony before the Board and his VA treatment records.  This evidence is new because it was not previously of record.  The Board finds that the new evidence is also material because it raises a reasonable possibility of substantiating the claim.  Therefore, this new and material evidence is sufficient to reopen the previously denied claim of entitlement to service connection for an acquired psychiatric disability.  See 38 C.F.R. § 3.156.
ORDER

The request to reopen the previously denied claim of entitlement to service connection for a low back disability is granted.

The request to reopen the previously denied claim of entitlement to service connection for acquired psychiatric disability is granted.


REMAND

Low Back disability and Acquired psychiatric disability 

The Veteran should be afforded a new VA examination to assess whether he suffers from a low back disability as a result of his service, to include as secondary to a service-connected disability.  The Veteran should also be afforded an examination to assess whether he suffers from an acquired psychiatric disability as a result of his service.  See Kowalski v. Nicholson, 19 Vet. App. 171 (2005) (stating that VA has discretion to schedule a veteran for a medical examination where it deems an examination necessary to make a determination on the veteran's claim); Shoffner v. Principi, 16 Vet. App. 208, 213 (2002) (holding that VA has discretion to decide when additional development is necessary).  

The RO should also obtain any VA treatment records not already contained in the Veteran's claims file.  See 38 U.S.C. § 5103A.  


U.S.C. § 1151 claim for a June 2013 surgery 

The Veteran seeks compensation under 38 U.S.C. § 1151 for a June 2013 surgery performed by VA.  To obtain such compensation, the Veteran must show, in pertinent part: (1) a "qualifying additional disability," (2) actually caused by the treatment furnished by VA, and (3) a proximate or direct cause that is either a fault on the part of VA or an event not reasonably foreseeable.  See 38 U.S.C. § 1151.

According to a June 2014 VA examination report, VA performed a "right laparoscopic nephrectomy" on the Veteran in June 2013.  The Board notes that the record does not appear to contain VA treatment records related to the June 2013 surgery, and it is unclear from the record whether a VA medical professional explained the risk, benefits, and alternatives of the surgery to the Veteran prior to commencing with the surgery.  Moreover, the author of the June 2014 examination report did not adequately address the Veteran's contention that an unreasonable delay prior to performance of the procedure, in which the Veteran reportedly waited on a gurney to receive treatment for several hours, resulted in additional disability.  

Remand of this claim is necessary for several reasons.  First, VA should ensure that the Veteran's relevant VA treatment records are accounted for, including any consent forms or other relevant records related to the June 2013 surgery at issue, or its residuals.  See 38 U.S.C. § 5103A.  Second, a new VA medical opinion is in order, and should address whether VA obtained fully informed consent for the June 2013 surgery, and whether the Veteran suffered additional disability as a result treatment furnished by VA during the June 2013 surgery.  The medical opinion should include a discussion as to whether there was some fault in the care provided, either during the procedure or as a result of a delay in the rendering of treatment, or whether the residuals of the Veteran's June 2013 surgery were the result of an event not reasonably foreseeable.  See 38 U.S.C. § 5103A; Chotta v. Peake, 22 Vet. App. 80 (2008) (noting that a duty to assist may include development of medical evidence through a retrospective medical evaluation where there is a lack of medical evidence for the time period being rated); see also Vigil v. Peake, 22 Vet. App. 63 (2008).

Accordingly, the case is REMANDED for the following action:

1.  Obtain any outstanding VA treatment records not already associated with the Veteran's claims file, including June 2013 medical records and any informed consent forms related to the June 2013 surgery performed on the Veteran.

2.  After completion of Item 1, forward the claims file, including a copy of this Remand, to an appropriate medical examiner for a VA examination to assess whether the Veteran suffers from a low back disability as a result of his service, to include as secondary to a service-connected disability.  After reviewing the complete record, the examiner is asked to provide an opinion as to the following:

(a)  Is it at least as likely as not (i.e., a probability of 50 percent or greater) that the Veteran suffers from a low back disability that first manifested during his service or was otherwise directly related to his service?  In answering this inquiry, the examiner should discuss the Veteran's reports of in-service back pain and the medical evidence of record (including a March 1984 treatment record in which the Veteran was diagnosed with low back strain).

(b) If question (a) is answered in the negative, please state whether is at least as likely as not (i.e., a probability of 50 percent or greater) that the Veteran suffers from a low back disability that was caused by or is otherwise related to a service-connected disability. 

(c)  If questions (a) and (b) are answered in the negative, please state whether is at least as likely as not (i.e., a probability of 50 percent or greater) that the Veteran's low back disability was aggravated by (i.e., any worsening of the disability beyond its natural progression) a service-connected disability.

The term "at least as likely as not" does not mean within the realm of medical possibility, but rather the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.  A detailed explanation (rationale) is requested for all opinions provided.  (By law, the Board is not permitted to rely on any conclusion that is not supported by a thorough explanation.  Providing an opinion or conclusion without a thorough explanation will delay processing of the claim and may also result in a clarification being requested).

3.  After completion of Item 1, forward the claims file, including a copy of this Remand, to an appropriate medical examiner for a VA examination to assess whether the Veteran suffers from an acquired psychiatric disability as a result of his service.  After reviewing the complete record, the examiner is asked to provide an opinion as to the following:

(a)  Is it at least as likely as not (i.e., a probability of 50 percent or greater) that the Veteran suffers from an acquired psychiatric disability that first manifested during his service or was otherwise directly related to his service?  In answering this inquiry, the examiner should discuss the Veteran's reports of in-service anxiety and the medical evidence of record (including treatment records from 1980 that note mental health treatment).

The term "at least as likely as not" does not mean within the realm of medical possibility, but rather the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.  A detailed explanation (rationale) is requested for all opinions provided.  (By law, the Board is not permitted to rely on any conclusion that is not supported by a thorough explanation.  Providing an opinion or conclusion without a thorough explanation will delay processing of the claim and may also result in a clarification being requested).

4.  After completion of Item 1, forward the claims file, including a copy of this Remand, to an appropriate medical expert for a medical opinion that discusses the surgery performed on the Veteran in June 2013, and its potential residual effects.  After reviewing the complete record, the examiner is asked to provide an opinion as to the following:

(a)  Did the Veteran suffer from any additional disability following his VA surgery performed in June 2013?  

To determine whether the Veteran had additional disability, the examiner should compare the Veteran's condition before the VA surgery in June 2013, to the Veteran's condition after the VA surgery.

(b)  If the Veteran had additional disability, was the additional disability caused or made worse by a failure to provide timely treatment that would have been provided by a physician exercising the degree of skill and care ordinarily required?  In answering this inquiry, the examiner should discuss the Veteran's contention that an unreasonable delay prior to performance of the June 2013 procedure, in which the Veteran reportedly waited on a gurney to receive treatment for several hours, resulted in additional disability.  

(c)  If the Veteran had additional disability, was the additional disability caused by or made worse from the VA surgery performed in June 2013?

(d)  If the Veteran had additional disability caused or made worse by VA surgery, did this additional disability result from carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA?  

(e)  If the Veteran had additional disability caused or made worse by VA surgery, notwithstanding any informed consent documents of record, based upon the specific facts and circumstances of this Veteran's case, was any additional disability a reasonably foreseeable outcome of the surgery performed in June 2013?  

In rendering this opinion, the examiner should address whether a "reasonable health care provider" would have considered the Veteran's additional disability to be an ordinary risk of the treatment provided and would have disclosed such risk in connection with the treatment, regardless of what risks the treating physician actually foresaw and disclosed in the informed consent forms.  In answering the above questions, the examiner should consider the Veteran's VA treatment records, including pre-operative, operative, and post-operative treatment notes.  

A detailed explanation (rationale) is requested for all opinions provided.  (By law, the Board is not permitted to rely on any conclusion that is not supported by a thorough explanation.  Providing an opinion or conclusion without a thorough explanation will delay processing of the claim and may also result in a clarification being requested).

5.  Finally, readjudicate the claims on appeal.  If any benefits sought on appeal remain denied, then furnish the Veteran with a supplemental statement of the case and allow him an opportunity to respond.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 .




______________________________________________
M.H. HAWLEY 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


